Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea of guilty or vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea colloquy was factually insufficient (see, People v Johnson, 82 NY2d 683, 685; People v Lopez, 71 NY2d 662, 665). This is not one of those rare cases in which defendant’s recitation of the facts “casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea” to bring this case within the narrow exception to the preservation doctrine set forth in People v Lopez (supra, at 666). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Attempted Criminal Possession Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Burns, JJ.